Citation Nr: 0202539	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  95-20 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Michael P. Toomey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that new and material evidence had not 
been presented.

The veteran provided testimony at a personal hearing before 
personnel at the RO in July 1995, a transcript of which is of 
record.

This matter was previously before the Board in June 1998 and 
August 1999.  In June 1998, the Board found that new and 
material evidence had not been presented.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  By a November 1998 Order, the Court vacated the 
Board's June 1998 decision, and remanded for consideration of 
the decision by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 115 F.3d 
1356 (Fed. Cir. 1998).  Thereafter, in an August 1999 
decision, the Board again determined that new and material 
evidence had not been presented.  By an April 2001 Order, the 
Court vacated this decision and remanded for the Board to 
consider the applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Judgment was entered in May 2001.


FINDINGS OF FACT

1.  Service connection was initially denied for schizophrenia 
by a December 1979 rating decision.  Thereafter, an April 
1990 RO decision found that new and material evidence had not 
been submitted to reopen this claim.  Further, the veteran 
was informed of both decisions, but did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for schizophrenia bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The only competent medical opinion on file to address the 
etiology of the veteran's schizophrenia concludes that it is 
as likely as not that his symptomatology began during active 
service.


CONCLUSIONS OF LAW

1.  The April 1990 RO decision finding that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for schizophrenia is final.  
38 U.S.C.A. § 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 
1991)); 38 C.F.R. § 19.192 (1989) (38 C.F.R. § 20.1103 
(2001)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for 
schizophrenia the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection is warranted for the veteran's 
schizophrenia.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the VCAA was made law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. 

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.
The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, as the veteran's claim is 
reopened and granted by this Board decision, no further 
development is indicated


Background.  The veteran contends that his schizophrenia 
began during service.  He asserts, in essence, that his 
history of fighting and confinement during service were 
manifestations of schizophrenia, as he claims to have been 
fighting to get away from the voices in his head.  In 
addition, he avers that he was misdiagnosed with a 
personality disorder rather than schizophrenia while on 
active duty and that he was seen in two VA medical facilities 
for schizophrenia within one year subsequent to his discharge 
from service.

Service connection was initially denied for schizophrenia by 
a December 1979 rating decision.  Thereafter, an April 1990 
RO decision found that new and material evidence had not been 
submitted to reopen this claim.  Further, the veteran was 
informed of both decisions, but did not appeal.

The evidence on file at the time of the last final decision 
includes the veteran's service medical records, private 
hospital records, and reports of a VA medical examination and 
VA hospitalizations.  His service medical records included no 
references to schizophrenia by way of complaints, findings, 
treatment or diagnosis.  Further, his psychiatric condition 
was clinically evaluated as normal on his expiration of term 
of service examination.

The veteran was separated from service in November 1974. With 
respect to the post-service medical evidence, a May 1975 VA 
hospitalization report reflects that the veteran was 
hospitalized for five days and that the diagnosis on 
discharge was explosive personality.  Thereafter, he was 
admitted to a private facility in February 1977 with a 
provisional diagnosis of paranoid schizophrenia.  However, 
final diagnosis was character disorder.  A subsequent VA 
hospitalization report from October 1978 reflects that the 
veteran was hospitalized for approximately three weeks and 
that the diagnosis on discharge was paranoid schizophrenia, 
acute decompensation.  Finally, an August 1979 VA examination 
diagnosed schizophrenia, paranoid type; and drug dependence.  
Moreover, this examination report specifically noted that a 
personality disorder was not found.

Based on this evidence, the December 1979 rating decision 
determined the following: that no psychiatric disorder, 
including schizophrenia, was present in service or within one 
year following service; that the veteran was found to have a 
character and behavior disorder due to a constitutional or 
developmental abnormality; and that any psychosis the veteran 
displayed following service was unrelated to military 
service.  

No pertinent evidence appears to have been added to the 
record when the veteran's request to reopen his claim was 
denied in April 1990.

The evidence added to the file in conjunction with the 
veteran's current request to reopen includes medical records 
from the Ventura County Mental Health Department in 
California, which cover a period from July 1982 through 
November 1990.  	In essence, these records reflect that 
the veteran was diagnosed with and treated for schizophrenia.

Also on file are various statements from the veteran, and his 
July 1995 hearing testimony, in which he contended that his 
schizophrenia began during active service.

Following the Court's May 2001 Judgment, the Board sent 
correspondence to the veteran's attorney inviting him to 
present additional argument and evidence in support of the 
veteran's claim.  Thereafter, the attorney submitted a 
medical opinion from a private psychiatrist, SJD, M.D. 
(hereinafter, "Dr. D"), dated in November 2001.  Dr. D 
noted that she was board certified in both general and 
addiction psychiatry, and that she had worked with the 
veteran since August 1999.  Further, the psychiatrist noted 
that the veteran had a long history of psychosis and multiple 
hospitalizations for acute worsening of paranoid 
schizophrenia, and described his current symptomatology.  In 
addition, Dr. D noted that the veteran had provided her with 
a copy of his VA claims file, which she had had the 
opportunity to thoroughly review.

Dr. D noted that the veteran was drafted and served in the 
military from 1972 to 1974, with separation in November of 
that year.  While the veteran had indicated in various places 
that he was hospitalized for "nerve problems" while in 
Germany in 1974, there was no record of this on the 
psychiatrist's review of the file.  However, Dr. D thought it 
was noteworthy that the veteran was hospitalized in May 1975 
after becoming threatening and belligerent.  Despite the fact 
that his discharge diagnosis did not reflect a psychotic 
process, the veteran was placed on haloperidol 10 mg twice 
per day during his patient stay.  It was noted that this 
medication was a very powerful antipsychotic, and that the 
prescribed dose was in the medium to high therapeutic range 
for someone with severe thought disorder.  Moreover, this was 
the only approved use of the medication, and certainly at 
such high doses.  Further, it was noted that the veteran was 
hospitalized in 1977, during which he was described as 
showing "lack of appropriate affect ...Vague, unsystematized, 
persecutory delusions," and given a diagnosis of 
schizophrenia.  Dr. D stated that this diagnosis was in 
keeping with the description given of the veteran and his 
behavior at that time.  Also noted was a May 1978 "Committee 
on Waivers Hearing," during which the veteran spoke at great 
length and in a very circumstantial fashion about events of 
his time in Germany and thereafter.  In addition, the 
psychiatrist stated that the veteran's testimony showed he 
was agitated, and had no insight into how his behavior might 
affect those around him.  Dr. D stated that the 
circumstantial presentation, agitation, and poor insight were 
classic symptoms of schizophrenia.  The veteran's 
psychiatrist also summarized the results of the October 1979 
VA examination, as well as the veteran's July 1995 hearing 
testimony, identified as "July of 1985" in Dr. D's 
statement.

Based upon her review of the veteran's record, and her own 
personal experience working with the veteran, Dr. D stated 
that she concurred with the conclusions of those who had 
diagnosed him with schizophrenia, paranoid type.  
Furthermore, the psychiatrist opined that it was as likely as 
not that the veteran's symptoms began during his time in 
Germany in 1973 and had been continuous, though with 
occasional  improvement interspersed with worsening of his 
condition, since that time.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for schizophrenia.

As mentioned above, service connection was originally denied 
for schizophrenia because the evidence did not show that the 
veteran was diagnosed with a psychiatric disorder either 
during or within one year following discharge from active 
service, nor did it show that his current disability was 
related to service.  Here, the evidence added to the record 
includes the November 2001 private medical statement from Dr. 
D which opines that it is as likely as not that the veteran's 
schizophrenia began during service.  The Board finds that 
this evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In short, 
new and material evidence has been presented pursuant to 
38 C.F.R. § 3.156(a).

Turning to the merits of the underlying claim of service 
connection for schizophrenia, the Board notes that in this, 
and in other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Here, the only competent medical opinion to address the 
etiology of the veteran's schizophrenia is the November 2001 
statement from Dr. D.  Further, the psychiatrist  noted that 
she had treated the veteran since August 1999, so she was 
familiar with the nature of his current disability.  
Moreover, as detailed above, she reviewed the veteran's 
claims file, which was provided by the veteran, and 
accurately summarized pertinent evidence in the file.  Thus, 
the veteran's treating psychiatrist  had a sufficient 
foundation upon which to base her opinion.  No competent 
medical evidence is on file which refutes Dr. D's opinion.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that service connection is warranted for 
his schizophrenia.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for schizophrenia 
the claim is reopened.

Entitlement to service connection for schizophrenia is 
granted.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

